Citation Nr: 1439427	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for residuals of teeth extractions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied service connection for residuals of teeth extractions.

The Veteran and his wife testified in support of the claim during a video-conference hearing held before the undersigned Veterans Law Judge in August 2011.  In September 2013, the claim was remanded to the agency of original jurisdiction (AOJ) for further development.  

The Veteran's assertion that he developed gum and tooth pain secondary to in-service tooth extractions raises a claim for service connection for a dental condition solely for VA outpatient dental treatment purposes.  The Board refers this claim to the RO for appropriate action.


FINDING OF FACT

The Veteran received dental treatment during service, including extraction of some teeth, but is not shown to have experienced actual dental trauma during service and is not shown to have any residual disability from the dental treatment received.  


CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for residuals of teeth extractions have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303. 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim on appeal, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  No further notice is required.   

The transcript of the August 2011 Board hearing reflects that the undersigned Veterans Law Judge (VLJ) appropriately identified the issue currently on appeal.  The VLJ also heard testimony from the Veteran regarding the relevant elements of his claim and attempted to identify whether any pertinent evidence might be outstanding.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, the claim was subsequently remanded to attempt to obtain further pertinent outstanding medical evidence and to provide the Veteran with a VA dental examination.  Thus, the VLJ met the notice requirements applicable to Board hearings.  Also, to the extent there were any shortcomings, the Veteran was not prejudiced, as there is no indication that there is any further obtainable evidence pertinent to his claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records, VA treatment records and the report of the VA dental examination.  Also of record and considered in connection with the appeal is the transcript of the August 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  

The Veteran has contended that there are missing service treatment records, which would document that he experienced dental trauma during service.  However, review of the existing evidence indicates that all of the dental treatment the Veteran received during service was done on an outpatient basis.  Records of such treatment are, as a matter of procedure, associated with the file of service treatment records, which were obtained in this case.  Additionally, review of the service treatment records in the file does not tend to suggest that any dental records are missing.  Additionally, the Veteran has not identified an additional source from which VA could attempt to obtain any alleged missing records.  Thus, the Board finds there is no duty to make further attempts to obtain additional service treatment records.  

The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

However, under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Only a claim for service connection for dental compensation is currently before the Board.

For purposes of dental compensation, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.   See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that he did receive dental treatment during service.  Teeth 29 and 31 were removed on June 25, 1968 and teeth 14 and 15 were removed on March 4, 1969.  A March 4, 1969 dental progress note indicates that that there was a sinus exposure during the removal of 14 and 15.  Also, a March 10, 1969 follow-up note indicates that the suture used to treat the exposure was removed and that the sinus exposure was closed.

An October 1970 post-service medical record indicates that teeth 17 and 3 were removed and that upper and lower dentures were placed by a private dentist, Dr. M.  

In his January 2011 Form 9, the Veteran indicated that there were service treatment records missing that would show how the military dentists dislocated his jaw while providing him dental treatment him in the military.  He indicated that after a tooth was pulled, the dentists cut his gum, grinded his jaw down and then stitched his gum back up.  

At his August 2011 Board hearing, the Veteran testified that around 1969, he had a tooth pulled and that the dentist informed him that he had a 'bad sinus.'  He indicated that the dentist cut his gums after pulling the tooth, ground the bone down and told him that he might have problems later with his sinus.  The dentist then subsequently stitched up his gums.  The Veteran reported that every now and then he had nosebleeds and that he also had pain in the left side of his mouth in the area where he had the surgery.  He also would sometimes experience acute headaches.  The Veteran indicated that when he had the dental procedure in service, he was informed that he would probably have "pain and a slight nosebleed."  He noted that he did not have problems with pain, headaches or nosebleeds prior to the dental extraction.   The Veteran also noted that the first time that he had a tooth extracted during service, he experienced some problems with his jaw, indicating that the jaw had to be "reset."  

At a December 2013 VA examination, the examiner found that there was no evidence of trauma requiring any teeth to be removed during the Veteran's service.  The examiner noted that teeth 29 and 31 were removed on June 25, 1968 and that teeth 14 and 15 were removed on March 4, 1969.  Records also indicated that teeth 17 and 3 were removed by Dr. M, a private dentist, in 1970.  

The examiner noted that the Veteran was contending that the sinus perforation, which occurred when teeth 14 and 15 were removed, had been, and was currently, the cause of his headaches, nose bleeds, and the inability to wear his maxillary denture.  The examiner noted that the Veteran had had all the remaining maxillary teeth removed subsequent to service and was wearing a total maxillary denture and a partial mandibular denture.  

The examiner opined that there was no evidence of trauma during service causing the Veteran's teeth to be removed.  The examiner noted that teeth 14 and 15 had likely been removed due to decay though the Veteran had stated that this removal actually constituted trauma.  The examiner also noted that the Veteran had unusually large maxillary sinuses bilaterally.  Thus, sinus perforation was a distinct possibility for posterior teeth extractions done during service or outside the time frame of service.  However, there was no evidence of any oralantral communication that would still be present if the Veteran was still suffering a sinus problem 44 years after the perforation during service.  The Veteran did point to a bony area around teeth 12 and 13, which made his denture hurt.  However, this was not an area associated with the extraction of teeth 14 and 15 and it may have needed contouring at the time when a private dentist had removed 12 and 13 post-service and placed the Veteran's denture.  Also, the Veteran's nose bleeds were most likely due to chronic sinusitis and not related to the extraction of teeth 14 and 15.  Overall, the examiner did not feel that the Veteran's current problems were related to the extraction of teeth 14/15 in 1969.  Neither X-rays nor visual examination showed any current existing problem.  There was only a sore area of the mouth where the maxillary denture rubbed on the area around teeth 11/ 12/13.  This was not related to extraction of teeth 14 and 15; rather the examiner indicated that this area should have been recontoured when the Veteran had these other teeth removed after service.

The above summarized evidence does not establish that the Veteran has a dental disability for compensation purposes or that he has any residual non-dental disability from the dental treatment he received during service.  In this regard, the December 2013 VA examiner specifically concluded, after examination and review of the claims file, that there was no evidence of  trauma during service causing the Veteran's teeth to be removed.  The examiner also found that the Veteran's current nose bleeds were likely related to current sinusitis, which in turn was not likely related to the dental treatment in service.  The examiner did specifically consider whether the Veteran's maxillary sinuses may have suffered permanent damage as a result of the perforation in service but concluded that there was no evidence of any oralantral communication that would still be present if the Veteran was still suffering a sinus problem 44 years after the perforation during service. 

Additionally, the examiner found that the mouth pain the Veteran was experiencing was unrelated to the extractions in service as it was located in the area around teeth 11/12/13, an area that should have been recontoured when these other teeth were removed after service.  Further, while the examiner did not specifically identify a likely cause for the Veteran's headaches, he more generally concluded that the Veteran's current reported problems (which he had earlier noted included these headaches) were not related to his in-service dental treatment.  Accordingly, the examiner's opinion weighs significantly against the Veteran having any current compensable dental disability or any residual non-dental disability from the dental treatment received during service.  

The Veteran asserts that he did experience trauma to the mouth and jaw during service as a result of dental treatment, and that he has residual dental and other disability as a result of this trauma.  However, while he is competent to report on what he experienced, he is not shown to have any specific expertise concerning whether he has any current residual disability as a result of the dental treatment he received.  Accordingly, his opinion on this matter is entitled to less probative value than that of the December 2013 VA examiner.  In addition, as noted above, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during service.   

In sum, as the weight of the evidence is against a finding that the Veteran has any residual disability, dental or otherwise, as a result of the dental treatment he received during service, the preponderance of the evidence is against this claim and it must be denied.   38 C.F.R. § 3.303, 4.150; See Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for residuals of teeth extractions is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


